         Case 2:21-cv-00377-JMY Document 10 Filed 03/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW PERRONG,                  :
                                 :                   Case No. 21-cv-00377-JMY
          Plaintiff              :
                                 :
     v.                          :
                                 :
GN GIFTS AND HERBAL LLC, ET AL., :
                                 :
          Defendants             :

                                  ORDER TO SHOW CAUSE

       AND NOW, this 1st day of March, 2021, as stated in the Court’s prior Order (see ECF

No. 9), a Fed. R. Civ. P. 16 conference in the above-captioned matter is scheduled for March 16,

2021, at 2:00 p.m. EST. The parties are granted leave to appear via telephone at the conference.

In order to participate in the conference you will first dial the below stated phone number, then

you will be prompted to enter the conference code followed by the # sign.

                              Phone Number: 1-571-353-2300

                              Conference Code: 600790060#

       The parties are reminded to complete the required Joint Report of Rule 26(f) Meeting and

file the same with the Clerk of Court at least 5 days prior to the Rule 16 conference. Counsel

shall incorporate all the information described in Judge Younge’s form Report, which can be

found at http://www.paed.uscourts.gov/judges-info/district-court-judges/john-milton-younge.



IT IS SO ORDERED.



                                                     BY THE COURT:

                                                      /s/ John Milton Younge
                                                     Judge John Milton Younge
